Citation Nr: 1451721	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-20 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.




FINDING OF FACT

The appellant had service in the Army National Guard from July 30, 2002 to December 31, 2008 and from February 2009 to the present.


CONCLUSION OF LAW

The requirements for eligibility for educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) have not been met.  38 U.S.C.A. § 3311 (West 2002); 
38 C.F.R. §§ 21.9505, 21.9520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the appellant's claim of eligibility for VA benefits, where resolution of the claim is as a matter of law.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

In March 2011, the appellant applied for educational assistance benefits under Chapter 33, the Post-9/11 GI Bill.  He asserts that his service as an active Army National Guardsman should entitle him to these benefits.  Specifically, he contends that a March 2007 order to active duty for special work (ADSW) for the period of March 6, 2007 to September 30, 2007 shows that he had qualifying active duty service for Chapter 33 purposes.  Additionally, he contends that orders to active duty for training (ADT) indicate qualifying service.  

The Post-9/11 GI Bill was enacted under Pub.L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  To be eligible for these benefits, an individual must have served on active duty for at least 90 day aggregate after September 10, 2001.  See 38 C.F.R. § 21.9520.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A) (West 2002).  For members of the Army National Guard of the United States or the Air National Guard of the United States, such as applicable here, qualifying active duty includes full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 
32 U.S.C.A. § 502(f) [i.e., under Title 32 authority] when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. 
§ 3301(1)(C) (West 2002). 

Significantly, active duty for training, which is specifically excluded from Chapter 33 benefits, includes: 

"(A) full-time duty in the Armed Forces performed by Reserves for training purposes;  ... and (C) in the case of members of the National Guard or Air National Guard of any State, full-time duty under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law...."  32 U.S.C.A. § 101(22).

The Board further notes that Title 32 activation of National Guard personnel creates entitlement to federal pay and benefits "as though they were in federal service."  
32 U.S.C.A. § 502(f); see CRS: Report of Congress, Operation Noble Eagle, Enduring Freedom, and Iraqi Freedom: Questions and Answers About U.S. Personnel, Compensation, and Force Structure (updated February 16, 2005), p. 3.  The benefits do not extend to Title 38 Veterans' Benefits.  In this regard, "Title 32 status" is not the same as "federal status."  With Title 32 status, personnel remain under the control of the states, whereas control is with the Federal government with activation of National Guard personnel under 10 U.S.C. § 12304.  National Guard troops are typically funded through their individual states, but the Title 32 designation permits the federal government to reimburse fully states for operations without taking over command responsibilities for National Guard personnel relief operations. 

According to VA's Adjudication Procedure Manual, duties performed under ADSW may be for operational, support, or training purposes.  If the duty was for training purposes, it is not considered active duty.  All other duties performed under ADSW are considered active duty.  VAOPGCPREC 25-90 concluded that temporary service for purposes other than training could be defined as active duty, not active duty for training.  DoD Directive 1215.6 defines ADSW as a tour of active duty to fulfill support requirements.  See M21-1MR, Part III, Subpart v, 4.C.16.i, Note.

As noted, the appellant submitted a March 2007 order which shows that he was ordered to ADSW.  Thus, the relevant question is whether his ADSW was for training, in which case it would not qualify him for Chapter 33 benefits, or other purposes, in which case he would be eligible for such benefits.  The order does not specify the nature of the work, and the record does not contain a DD Form 214 for that period of service.  However, the order itself states that it has been issued under the authority of 32 U.S.C.A. § 505 - Army and Air Force schools and field exercises.  That section states in relevant part: 

"Under such regulations as the President may prescribe and upon the recommendation of the governor of any State, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands or of the commanding general of the National Guard of the District of Columbia, the Secretary of the Army may authorize a limited number of members of its Army National Guard to-

(1) attend any service school except the United States Military Academy, and to pursue a regular course of study at the school; or
 
(2) be attached to an organization of the branch of the Army corresponding to the organization of the Army National Guard to which the member belongs, for routine practical instruction at or near an Army post during field training or other outdoor exercise."

As noted above, full-time duty under section 505 is specifically included under the definition of "active duty for training."  As his order was issued under the authority of section 505, the Board finds that his period of ADSW was for training purposes.  Thus, it is excluded from Chapter 33 eligibility.  

Although the appellant's main contention is that he had qualifying ADSW service, the Board has also considered his remaining periods of service in the National Guard.  He submitted additional orders dated July 31, 2002, August 3, 2006, and July 26, 2006; however, these show that he was ordered to active duty for training (ADT), which is also not qualifying service for Chapter 33 purposes.  In April 2011, VA contacted the Department of Defense (DoD) to verify the appellant's service.  In response, DOD verified that the appellant had service in the Army National Guard from July 2002 to the present.  DoD indicated that the Veteran had eligibility for educational assistance under Chapter 1606 (not the subject of this appeal), but not under Chapters 1607, 30, or 33.  With regard to Chapter 33, DoD indicated that the Veteran did not have active duty Title 10 Post 9/11 qualifying time. 

While he contends in letters dated in December 2011 and September 2012 that his service included full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard under 38 U.S.C.A. § 3301(1)(C), the evidence of record suggests that he was ordered to ADSW and ADT for the purposes of his own training.  To that end, 32 U.S.C.A. § 505 authorizes National Guard members to receive training, but does not discuss organizing, administering, recruiting, instructing, or training the National Guard.  He has not provided evidence showing that he falls under the definition of qualifying active duty under 38 U.S.C.A. § 3301(1)(C), and the affirmative evidence of record shows that his service is specifically excluded.  Therefore, the appellant does not meet the service requirements for eligibility for educational assistance benefits under 38 U.S.C.A. Chapter 33 benefits.  

Thus, under the circumstances of this case, the Board finds that the appellant does not meet basic eligibility requirements for educational benefits under Chapter 33.  As such, the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 33, Title 38, United States Code, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


